Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 18, 1978, convicting him of murder in the second degree, manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Prior to this trial, the trial court amended the indictment to delete the name of the codefendant, who had previously been acquitted of the instant charges. It cannot be said that this amendment of the indictment prejudiced defendant in his defense on the merits or altered the theory of the People’s case (see CPL 200.70; People v Trimm, 29 AD2d 83; cf. People v Boyd, 59 AD2d 558). Therefore the amendment was proper. We have considered defendant’s remaining points and find them to be without merit. Mollen, P. J., Cohalan, O’Connor and Weinstein, JJ., concur.